ORDER
PER CURIAM.
The marriage of the parties was dissolved in 1988. On appeal, the judgment was affirmed as modified. W.E.F. v. C.J.F., 793 S.W.2d 446 (Mo.App.E.D.1990).
Thereafter, wife filed a motion for contempt, alleging husband failed to make required payments on a promissory note. The trial court agreed and held that husband was no longer entitled to a stay of execution on the note. Husband appeals.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
Wife’s motion to dismiss husband’s appeal is denied as moot. Wife’s suggestion in her brief that husband be sanctioned under Rule 84.19 has been considered and is denied.
The judgment is affirmed in accordance with Rule 84.16(b).